Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 9, 2021                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano,
  157646(112)                                                                                          Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
                                                                     SC: 157646
  v                                                                  COA: 333720
                                                                     Jackson CC: 15-002788-FC
  RODNEY JAMAR MCKEE,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his supplemental reply is GRANTED. The supplemental reply submitted on
  April 8, 2021, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 9, 2021

                                                                               Clerk